This motion is, in effect, one to amend the decision heretofore made. The motion is granted. Present — Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ. The decision of this court handed down on July 12, 1935 [ante, p. 844], is hereby amended to read as follows: In an action to recover damages for breach of an alleged oral agreement to purchase the plaintiff’s premises at a mortgage foreclosure sale and to reconvey said premises to the plaintiff upon certain conditions, order setting aside special verdict and general verdict in favor of the plaintiff, directing judgment in favor of the defendant and dismissing the complaint on the merits, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.